287 F.2d 339
109 U.S.App.D.C. 300
Frank H. DE FINO, Appellant,v.Robert S. McNAMARA, Secretary of Dfense, et al., Appellees.
No. 16006.
United States Court of Appeals District of Columbia Circuit.
Argued Fed. 6, 1961.Decided Feb. 23, 1961.

Mr. Claude L. Dawson, Washington, D.C., for appellant.
Mr. Arnold T. Aikens, Asst.  U.S. Atty., Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellees.
Before WILBUR K. MILLER, Chief Judge, and BAZELON and BURGER, Circuit judges.
BURGER, Circuit Judge.


1
Appellant seeks restoration to his former position as an electrician at an Air Force installation.  His discharge from that position was upheld by the Civil Service Commission.  It is agreed that the statute authorized his discharge only to 'promote the efficiency of the service.'  Veterans' Preference Act of 1944 14, 5 U.S.C.A. 863.


2
Appellant contends that a 'satisfactory' rating received subsequent to the charged acts of insubordination demonstrates that his discharge did not satisfy the statutory criterion.  But we have held that 'though an employee's ordinary over-all performance of duties throughout the rating period may be rated as satisfactory he may still be guilty of conduct in connection with the execution of his official duties * * * which would justify dismissial * * * in the interest of promoting the efificiency of the service.'  Thomas v. Ward, 1955, 96 U.S.App.D.C. 302, 304, 225 F.2d 953, 955, certiorari denied 1956, 350 U.S. 958,76 S.Ct. 348, 100 L.Ed. 833.  See also Jones v. Hobby, 1955, 96 U.S.App.D.C. 53, 223 F.2d 345.  Nor was there defect in the procedures employed here.  Ellis v. Mueller, 108 U.S.App.D.C. 174, 280 F.2d 722, certiorari denied 1960, 364 U.S. 883, 81 S.Ct. 172, 5 L.Ed.2d 104; Hargett v. Summerfield, 100 U.S.App.D.C. 85, 243 F.2d 29, certiorari denied 1957, 353 U.S.  970, 77 S.Ct. 1060, 1 L.Ed.2d 1137.

The judgment of the District Court is

3
Affirmed.